Exhibit 10.6

 

SUSTAINABLE OPPORTUNITIES ACQUISITION CORP.

1601 Bryan Street, Suite 4141

Dallas, Texas 75201

 

May 8, 2020

 

Sustainable Opportunities Holdings LLC

1601 Bryan Street, Suite 4141

Dallas, Texas 75201

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Sustainable Opportunities Acquisition Corp. (the “Company”) and continuing until
the earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Sustainable Opportunities Holdings LLC (the “Sponsor”),
shall take steps directly or indirectly to make available to the Company certain
office space, secretarial and administrative services as may be required by the
Company from time to time, situated at 1601 Bryan Street, Suite 4141, Dallas,
Texas 75201 (or any successor location). In exchange therefore, the Company
shall pay the Sponsor a sum of $10,000 per month on the Effective Date and
continuing monthly thereafter until the Termination Date. The Sponsor hereby
agrees that it does not have any right, title, interest or claim of any kind (a
“Claim”) in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established upon the consummation of the IPO and
hereby waives any Claim it may have in the future as a result of, or arising out
of, any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may assign this letter agreement and any of their rights, interests,
or obligations hereunder at any time upon five days’ notice to the other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,         SUSTAINABLE OPPORTUNITIES ACQUISITION CORP.        
By: /s/ Scott Leonard   Name: Scott Leonard   Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

SUSTAINABLE OPPORTUNITIES HOLDINGS LLC

 

By: /s/ Scott Leonard   Name:  Scott Leonard   Title: Managing Member  

 



 

 

 

